COATS, J.,
dissenting.
For the second time, this court reverses a judgment of the court of appeals that would have barred the Carys’ tort claim against United of Omaha for its role in the initial denial of insurance coverage for injuries suffered by their daughter in her suicide at*296tempt. See Cary v. United of Omaha Life Ins. Co., 68 P.3d 462 (Colo.2003). I dissented the .first time because I disagreed with the majority’s extension of tort liability, for reckless failure to comply with the terms of an insurance contract, to an entity that had no obligation under the contract. See id. at 469-72 (Coats, J., dissenting). I dissent this time because I find the Carys’ interpretation of the contract so contrived that treating it as reasonable, as the majority does, would draw into question the meaning of virtually any insurance contract. ■
The majority rests its holding on the time-honored rule that ambiguity in an insurance contract must be construed in favor of the insured. However, much like the rule of lenity in the penal context, see People v. Thoro Prods. Co., 70 P.3d 1188, 1198-99 (Colo.2003), this rule is a rule of last resort and applies only to ambiguity that is resistant to resolution by all other aids to construction. Lee R. Russ & Thomas F. Segal-la, Couch on Insurance § 22:16 (3d ed.1995). Insurance contracts are still contracts and are construed according to accepted aids, both intrinsic and extrinsic, to contract construction. Thompson v. Md. Cas. Co., 84 P.3d 496 (Colo.2004); Rocky Mountain Fuel Co. v. McClain, 130 Colo. 443, 447, 276 P.2d 561, 553 (1954). We have, in the past, expressly warned against forcing an ambiguity in order to resolve it against an insurer. See, e.g., Kane v. Royal Ins. Co. of Am., 768 P.2d 678, 683-84 (Colo.1989); see also Couch on Insurance § 21:18 (“In fact, courts are not authorized to put a strained and unnatural construction' on the terms of a policy in order to create an uncertainty or ambiguity, even though uncertainties and ambiguities in insurance policies are to be resolved against the insurer.”).
The language of this insurance contract, excluding from coverage those injuries inflicted by the insured upon him or herself, even if he or she is insane, could not be clearer. The intent of the contract to exclude coverage of such injuries appears in both its definition of covered injuries and its enumeration of limitations and exclusions. In the former, immediately after describing covered injuries as “accidental bodily Injury which occurs independently of Illness,” the contract emphasizes that “Injury does not include self-inflicted bodily Injury, either while sane or insane.” In the latter, within the “general limitations and exclusions for which no benefits are payable under the provisions of this Plan,” the contract expressly includes, “Charges in connection with a self-inflicted injury, whether sane or insane.” No reasonably prudent person applying for an insurance contract could understand these words (as the majority would have it) to mean simply that injuries inflicted by an insane insured upon himself will still be covered, but as an “illness” rather than as an “injury.”
Even if the contract as a whole were not so clear, long-accepted usage makes unmistakable that this formula was chosen specifically to exclude suicide attempts. See Bigelow v. Berkshire Life Ins. Co., 93 U.S. 284, 287, 23 L.Ed. 918 (1876) (when used to exclude intended self-destruction in a life insurance policy, the words “sane or insane” have a “precise, definite, and well-understood meaning”); see also Couch on Insurance § 21:15 (“If the language used is ambiguous and obscure and does not in itself disclose the intent, then resort may be had to usage, surrounding circumstances existing at the time the contract was made, or other extrinsic evidence_”). And even if hypothetical fact scenarios could be constructed in which it were unclear whether particular accidental injuries would be considered independent of an illness, and therefore whether they would be covered as injuries, or illnesses, or not covered at all; ambiguity at a contract’s fringes or with regard to one particular set of circumstances does not render ambiguous other circumstances that are at the very core of the exclusion. See Couch on Insurance § 21:14 (“The fact, moreover, that terms of a policy of insurance may be construed as ambiguous where applied to one set of facts does not make them ambiguous as to other facts which come directly within the purview of such terms.”). The contract’s exclusion for “self-inflicted” injuries plainly distinguishes acts of self-destruction from “accidental” injuries; and however ambiguous the distinction might be in some particular case, the *297exclusion clearly comprehends a suicide attempt like the one in this case.
The rule of construction requiring resolution of ambiguity in insurance contracts against the insurer, when applied with restraint and as a last resort, furthers important policy goals. However, as summarized in one respected treatise on the subject, the wisdom of courts applying this “rule of liberal construction” cautions that it “does not justify the court in enlarging terms of policy beyond the clear meaning of language, and does not authorize the perversion of language, or the exercise of inventive powers for the purpose of creating an ambiguity where none exists, nor does it authorize the court to make a new contract for the parties or disregard the evidence as expressed, or to refine away terms of a contract expressed with sufficient clearness to convey the plain meaning of the parties.” Couch on Insurance § 21:18; see also id. § 22:16. The danger of ignoring these admonitions looms all the larger when a given outcome seems particularly compelling.
Because I believe the terms of this insurance policy clearly exclude from coverage the treatment of self-inflicted injuries that result from suicide attempts, I respectfully dissent.